In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐2195 
DUSTAN DOBBS, 
                                                  Plaintiff‐Appellant, 

                                  v. 

DEPUY ORTHOPAEDICS, INC., et al.,  
                                                          Defendants, 
                            v. 
                               
GEORGE  E.  MCLAUGHLIN,  on  behalf  of  JOHN  GEHLHAUSEN, 
P.C., on behalf of ANTHONY G. ARGEROS, P.C., 
                                                   Appellee.  
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
         No. 15 cv 8032 — Sharon Johnson Coleman, Judge. 
                     ____________________ 

    ARGUED JANUARY 9, 2018 — DECIDED MARCH 13, 2018 
                     ____________________ 

   Before FLAUM, KANNE, and ROVNER, Circuit Judges. 
   KANNE,  Circuit  Judge.  George  McLaughlin  represented 
Dustan Dobbs in a products liability suit against DePuy Or‐
thopaedics. After DePuy offered to settle the suit, but a few 
2                                                       No. 17‐2195 

months before Dobbs accepted that offer, Dobbs terminated 
the  representation  contract  and  removed  McLaughlin  as 
counsel.  Now, McLaughlin  seeks attorneys’ fees  in quantum 
meruit  for  the  services  he  and  his  cocounsel,  Anthony  Ar‐
geros, rendered in Dobbs’s case. He brought this action on his 
own  behalf,  on  behalf  of  his  employer  at  the  time  he  took 
Dobbs’s case, and on behalf of Anthony Argeros’s estate.  
    In a previous appeal, we vacated a fee award to McLaugh‐
lin because  the district court did not adequately  address  all 
the requisite quantum meruit factors. On remand, the district 
court  evaluated  each  factor  and  awarded  McLaughlin 
$87,500. For the reasons that follow, we affirm that award. 
                           I. BACKGROUND 
     In August 2012, Dustan Dobbs hired George McLaughlin 
(who was at that time employed at John Gelhausen, P.C.) and 
Anthony Argeros to represent him in a products liability suit 
against DePuy. The attorneys took Dobbs’s case on a 35% con‐
tingency fee agreement. Two days after retention, McLaugh‐
lin  and  Argeros  filed  Dobbs’s  complaint  in  the  DePuy  ASR 
Hip Implant Multidistrict Litigation in the Northern District 
of Ohio. 
    A year later, DePuy proposed a settlement, offering parties 
represented by counsel on a certain date $250,000 and parties 
not represented  on that date  $177,500.  Dobbs told  his  attor‐
neys that he wanted to receive information about the settle‐
ment but didn’t want to actually settle. McLaughlin advised 
Dobbs  to  accept  the  settlement  due  to  the  costs  of  going  to 
trial.  Frustrated  because  he  felt  McLaughlin  was  trying  to 
force him to settle his case, Dobbs filed a motion to remove 
No. 17‐2195                                                            3

McLaughlin as his counsel on October 17, 2014.1 McLaughlin 
moved  to  withdraw  on  December  30,  2014,  which  was 
granted on January 8, 2015, leaving Dobbs unrepresented. 
   Thereafter, in February 2015, Dobbs ultimately decided to 
accept the settlement offer. Though he was unrepresented at 
the time that he accepted the settlement, he was considered a 
represented party under the settlement terms, entitling him to 
a base award of $250,000.  
    Because Dobbs terminated his contract with McLaughlin 
before  accepting  the  settlement,  McLaughlin  could  not  re‐
cover under the contingency fee agreement. So McLaughlin 
asserted a lien on Dobbs’s settlement award and sought attor‐
neys’ fees under quantum meruit. The fee dispute was trans‐
ferred from the multidistrict litigation’s venue to the Northern 
District  of  Illinois.  There,  the  district  court  awarded 
McLaughlin  35%  of  Dobbs’s  base  settlement  award,  or 
$87,500. Dobbs appealed. 
     In December 2016, we held that the district court abused 
its  discretion  in  granting  McLaughlin  $87,500  because  the 
court did not adequately address the necessary quantum me‐
ruit factors. We made clear, though, that our decision did not 
address  the  substantive  reasonableness  of  the  award:  the 
court could award the same sum on remand so long as it ad‐
equately addressed the requisite factors. 
   On  remand,  the  district  court  considered  evidence  from 
the parties, addressed each quantum meruit factor, and again 

                                                 
1 Argeros died during the course of the representation, and McLaughlin 

left John Gehlhausen, P.C. Both Argeros’s estate and Gehlhausen, P.C. re‐
main entitled to a portion of any attorneys’ fees McLaughlin receives.  
4                                                         No. 17‐2195 

awarded McLaughlin $87,500. Dobbs appeals this second de‐
cision, and we review it again for an abuse of discretion. See 
Dobbs v. DePuy Orthopedics, Inc., 842 F.3d 1045, 1048, 1050 (7th 
Cir. 2016) (noting that, because the district court that awarded 
the attorneys’ fees was not the same court that presided over 
the  relevant  litigation,  the  abuse  of  discretion  standard  re‐
quired  the  district  court  that  awarded  the  attorneys’  fees  to 
engage in an adequate discussion of the relevant factors).  
                              II. ANALYSIS 
   We  apply  state  law  to  determine  whether  the  district 
court’s award of attorneys’ fees is reasonable. See Fednav Int’l 
Ltd. v. Cont’l Ins. Co., 624 F.3d 834, 838 (7th Cir. 2010). As we 
noted in Dobbs’s prior appeal, Illinois law applies. See Dobbs, 
842 F.3d at 1049.  
    When a client fires an attorney who was retained on a con‐
tingency fee contract, that contract ceases to be effective and 
the attorney can no longer recover under it. See Thompson v. 
Buncik,  961  N.E.2d  280,  283  (Ill.  App.  Ct.  2011).  But  the  dis‐
charged  attorney  can  recover  a  reasonable  sum  for  services 
rendered  based  on  quantum  meruit  (“as  much  as  he  de‐
serves”). Id. When determining a reasonable fee for services 
rendered,  Illinois  courts  consider  “the  time  and  labor  re‐
quired,  the  attorney’s  skill  and  standing,  the  nature  of  the 
cause, the novelty and difficulty of the subject matter, the at‐
torney’s  degree  of  responsibility  in  managing  the  case,  the 
usual and customary charge for that type of work in the com‐
munity, and the benefits resulting to the client.” Will v. Nw. 
Univ., 881 N.E.2d 481, 504–05 (Ill. App. Ct. 2007).  
No. 17‐2195                                                         5

    On  remand,  the  district  court  took  and  considered  evi‐
dence related to these factors, engaged in a thorough discus‐
sion of them, and determined that McLaughlin was entitled 
to $87,500 in quantum meruit—a sum equal to the full contin‐
gency fee for Dobbs’s base settlement award. That determina‐
tion was not an abuse of discretion, and we are unpersuaded 
by Dobbs’s arguments that it was.  
    Dobbs first insists that the law precludes an attorney from 
recovering  any  amount  of  fees—even  in  quantum  meruit—
when the attorney breaches a contract or a fiduciary duty, or 
when the contingency fee contract violates ethics rules. He be‐
lieves that all three occurred here, and that the district court 
thus abused its discretion in awarding McLaughlin a fee at all. 
But Dobbs raised this issue in his first appeal, and we implic‐
itly rejected it. “[O]nce an appellate court either expressly or 
by  necessary  implication  decides  an  issue,  the  decision  [is] 
binding  upon  all  subsequent proceedings in the same case” 
under  the  law‐of‐the‐case  doctrine.  Key  v.  Sullivan,  925  F.2d 
1056, 1060 (7th Cir. 1991); see also United States v. Barnes, 660 
F.3d 1000, 1006 (7th Cir. 2011) (“The Court’s silence on an is‐
sue raised on appeal means ‘it is not available for considera‐
tion on remand.’” (quoting United States v. Husband, 312 F.3d 
247, 251 (7th Cir. 2002))).  
    Next, Dobbs argues that the district court abused its dis‐
cretion on remand because it relied on clearly erroneous fac‐
tual findings in its analysis of Illinois’s quantum meruit factors. 
Indeed, a district court abuses its discretion when it bases its 
decision  upon  clearly  erroneous  factual  findings.  See,  e.g., 
Sherrod v. Lingle, 223 F.3d 605, 610 (7th Cir. 2000). But the pres‐
ence of some factual errors in a district court’s findings are not 
a ground for reversal if “there is enough evidence to support 
6                                                      No. 17‐2195 

the judge’s conclusions” and “his findings … do not reflect so 
fundamental or pervasive a confusion as to invalidate his con‐
clusions.” Kwasny v. United States, 823 F.2d 194, 196 (7th Cir. 
1987); see also Fed. R. Civ. P. 61.  
    After reviewing the district court’s order and the evidence 
in the record, we conclude that the district court had ample 
support for its decision to award McLaughlin $87,500. Even 
accepting Dobbs’s argument that some factual findings were 
clearly  erroneous,  there  are  a  number  of  factual  findings  in 
the district court’s analysis that are not. Those alone are suffi‐
cient to justify its award, and we briefly summarize them be‐
low. To the extent that Dobbs has challenged some of the find‐
ings we have included in this summary, we are not left with 
a definite and firm conviction that the district court made a 
mistake in including them in its analysis. See Hernandez v. Car‐
doso, 844 F.3d 692, 695 (7th Cir. 2016). 
    Time  and  Labor  Required.  McLaughlin  and  Argeros  each 
worked approximately 25 hours from retention to discharge, 
and the staff of McLaughlin’s firm worked 102.6 hours. In that 
time, the attorneys prepared and filed the complaint two days 
after retention and took all the steps necessary to participate 
in the multidistrict litigation. See Dobbs v. DePuy Orthopaedics, 
Inc., No. 15 cv 8032, 2017 WL 4572497, at *3 (N.D. Ill. May 9, 
2017) (detailing those steps necessary for participation). 
    Attorney’s Skill and Standing. McLaughlin is highly quali‐
fied, and the district court’s findings on this point are uncon‐
tested. (Appellant’s Br. at 24.) See also Dobbs, 2017 WL 4572497, 
at *3 (detailing McLaughlin’s skill and standing).  
   Nature of the Cause and Novelty and Difficulty of the Matter. 
The attorneys were hired to prepare for and participate in a 
No. 17‐2195                                                               7

complex products liability matter, which was part of a multi‐
district litigation with its own set of rules and procedures.  
    Attorneys’ Responsibility. “McLaughlin and Argeros, prior 
to his death, were responsible for all aspects of the represen‐
tation as lead counsel.” Id. 
   The Usual and Customary Charge.2 McLaughlin attested that 
a 40% contingency fee agreement is the usual and customary 
charge in the community for a complex products liability case. 
“The  typical  contingent  fee  is  between  33  and  40  percent,” 
Gaskill v. Gordon, 160 F.3d 361, 362 (7th Cir. 1998), and Dobbs’s 
agreement with McLaughlin was for 35%. Moreover, in this 
particular products liability action, represented parties were 
entitled  to  $250,000  while  unrepresented  parties  received 
$177,500 (and had to pay common benefit fees). 
     The Benefit to the Client. All that remained for Dobbs to do 
to  accept  a  $250,000  base  settlement  award,  rather  than  the 
$177,500 awarded to unrepresented parties, at the time he ter‐
minated  McLaughlin  as counsel was to  complete the online 
enrollment  form.  He  did  so  shortly  after  terminating 
McLaughlin. Moreover, McLaughlin counseled him on both 
settlement and trial, advising him to settle because of the costs 
of litigation.  
   In light of these findings, the district court appropriately 
concluded that the quantum meruit factors weighed in favor of 

                                                 
2 Dobbs argues that courts must use the lodestar method in analyzing this 

factor, multiplying the reasonable number of hours by the market rate. But 
Dobbs points to no Illinois case employing the lodestar method in a quan‐
tum meruit, contingency‐fee case like the one here, let alone one requiring 
it. Thus, he has failed to show that the court abused its discretion by not 
employing the lodestar method here. 
8                                                         No. 17‐2195 

awarding McLaughlin the entire contract fee as the reasona‐
ble  value  of  services  rendered.  See  Will,  881  N.E.2d  at  505 
(When  an  attorney  has  done  much  of  the  work  but  is  fired 
immediately  before  a  settlement,  the  quantum  meruit  factors 
may “justify a finding that the entire contract fee is the rea‐
sonable  value  of  services  rendered.”  (quoting  Wegner  v.  Ar‐
nold, 713 N.E.2d 247, 250 (Ill. App. Ct. 1999))).  
                            III. CONCLUSION 
   When  we  remanded  this  case,  we  expected  the  district 
court  to  assure  us  that  it  had  considered  all  of  the  relevant 
evidence and engaged in a thoughtful analysis of those factors 
required  by  Illinois  law,  particularly  because  it  was  not  the 
court  that  presided  over  the  underlying  litigation.  On  re‐
mand, it did so.  
                                                         AFFIRMED.